Title: To George Washington from Samuel Huntington, 31 August 1780
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia August 31. 1780
                        
                        I have this Day received from General Gates Despatches, containing the disagreeable Intelligence of the total
                            Defeat of the Army under his Command; Copies of which are enclosed. A most unhappy Event, and unexpected immediately after
                            the Intelligence we had just received of the several Advantages gained by our Troops in that quarter. We have no
                            particular Account of the Numbers killed or taken. Report saith that Generals Smallwood & Gist and Colonel Armand
                            are among the slain, and that Baron de Kalb is wounded & a Prisoner. We wish for more particular Intelligence than
                            General Gates’s Letter before it is published by Authority. I have the Honor to be with the highest Respect your
                            Excellency’s most obedient & humble servant
                        
                            Sam. Huntington President

                        
                     Enclosure
                                                
                            
                                Copy
                                Dear gen.
                                Wateree ferry Aug. 15. 1780
                            
                            I have just time to inform you that early this Morning I took possession of all the passways over the
                                Wateree river from Elkins’ ford to  ferry five Miles below Camden. The Enemy had guards at
                                many different places upon the river, all of which were evacuated last night or this Morning & the guards
                                ordered in to Camden, except those at Wateree ferry, which was continued on both sides the river, of which the guard
                                upon the west side was surprised by a party of my men, who killed & took about 30 prisoners among whom was
                                Col. Cary their commander together with 38 Waggons loaded with corn, rum &c. also a number
                                of horses. The boats illegibleup
                                  on the opposite side of the river. The ground upon this side is very bad. The enemy keep up a constant
                                fire, but I have received no damage yet. I intend to keep possession, if I can until I am honored with your
                                excellency’s further commands. I should not have been so precipitate in my movements but foresaw the excessive
                                disadvantage that would result from their having the communication open, whereby they were constantly receiving both
                                men and provisions.
                            The number of troops regulars & illegible
                                 do not exceed 1200 and not as many as 1000 of the militia who are generally sickly and much dispirited.
                                There is a reinforcement said to be upon the road from town, will arrive in two days the number about 500.
                            As soon as possible will give you a more particular Account of what is passing. I am, dear Gen.
                                &c. 
                            
                                Th. Sumpter
                            
                            
                                P.S. I have the pleasure to inform your excellency that I have this instant made about 70 prisoners
                                    all british 6 waggons, baggage &c. just from  of the prisoners are sick.
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                Hillsborough Aug. 20. 1780
                            
                            In the deepest distress & anxiety of mind I am obliged to acquaint your excellency with the total
                                defeat of the troops under my command. I arrived with the Maryland line, the artillery & North Carolina Militia on the 12th instant at Rugely, 13 Miles from Camden; took
                                post there, and was the next day joined by genl Stevens with 700 militia from Virginia Col. Sumpter who was at the
                                Waxaws with 400 South Carolina Militia had the sunday before killed or taken near 300 of the enemy who were posted at
                                the Hanging Rock. This and other Strokes upon the enemy’s advanced posts occasioned their calling
                                in all the out posts to Camden. The 15th at daylight I reinforced Col. Sumpter with 300 North Carolina militia one
                                hundred of the Maryland line and 2 three pounders from the Artillery, having previously ordered him down from the
                                Waxaws and directed as soon as the reinforcement joined him, that he would proceed down the Wateree opposite to
                                Camden, intercept any stores coming to the enemy & particularly the troops from 96 who were likewise withdrawn
                                from that post. This was well executed by Col. Sumpter as his letter enclosed will shew. Having communicated my plan
                                to his general Officers in the after noon of the 15 inst., it was resolved to march at 10 at night to take post in a
                                very advantageous situation with a deep creek in front seven miles from Camden. The heavy baggage &c. being
                                ordered to march immediately by the Waxaw road. At 10 the army began their march in the following order. Col. Armand’s
                                legion in front supported on both flanks by Col. Porterfield’s regiment & the light
                                infantry of his militia. The advanced guard of infantry; The Maryland line with their artillery in front of the
                                brigade; The North Carolina militia; The Virginia militia; the artillery &c. and the rear guard Having marched
                                about 5 miles the legion was charged by the enemy’s cavalry & well supported on the Flanks as they were
                                ordered by Col. Porterfield, who beat back the enemys horse and was himself unfortunately
                                wounded; but the enemy’s infantry advancing with a heavy fire, the troops in front gave way to the front of the first
                                Maryland brigade & a confusion ensued, which took some time to regulate. At length the army was ranged in line
                                of battle in the following order. Genl Gists brigade upon the Right with his right close to a swamp, The North
                                Carolina Militia in the center and The Virginia Militia with the light infantry &
                                Porterfields corps upon the left. The artillery divided to the brigades & the first
                                Maryland brigade as a corps de reserve & to cover the cannon in the road at a proper distance in the rear.
                                Col. Armands corps were ordered to the left to support the left flank & oppose the enemy’s cavalry. At day
                                light the enemy attacked & drove in our light party in front, when I ordered our left to advance &
                                attack the enemy: but to my astonishment the left wing & North Carolina Militia gave way. Genl Caswell
                                & myself assisted by a number of officers did all in our power to rally the broken troops, but to no purpose.
                                For the enemy coming round the left flank of the Maryland division completed the rout of the whole Militia, who left
                                the continental troops alone to oppose the enemy’s whole force. I then endeavoured with Gen. Caswell to rally the
                                militia at some distance on an advantageous piece of ground; but the enemys cavalry continuing to harrass their rear
                                they ran like a torrent & bore all before them. Hoping yet that a few miles in the rear they might recover their
                                Panick & again be brought into order, but this likewise proved in vain & the firing in a manner
                                    ceasing in the rear, there was no hopes that the Maryland division had any longer sustained the
                                attack of the enemys whole infantry. Though overpowered by numbers their bravery is highly to be honored as they made
                                as great an Opposition as it was possible so small a force could make against one so vastly superior. By this time the
                                Militia had taken the woods in all directions. I concluded with Genl. Caswell to retire towards Charlotte. I got there
                                late in the night, but reflecting that there were neither arms, ammunition, nor any prospect of collecting any force
                                at that place adequate to the defence of the country I proceeded with all possible dispatch hither to endeavour to
                                fall upon some plan in conjunction with the legislative body of the state for the defence of as much thereof as is yet
                                possible to save from the enemy. I shall immediately dispatch a flag to lord Cornwallis to know the situation of our
                                wounded, the number of prisoners & condition in his hands. I send this letter open to the Govr of Virginia
                                that he may take proper measures in the present exigency. He will seal & forward it immediately by the bearer
                                Colo. Senf chief engineer & Maj. Magill my aid de camp who are acquainted with all the circumstances of my
                                march from where I joined Genl de Kalb, to the unfortunate hour of the defeat.
                            The distresses of the campaign previous thereto almost exceed description. Famine want of tents for the
                                militia & of every comfort necessary for troops in the unwholesome climate has no doubt in a degree
                                contributed to our ruin. Had it been practicable to have rallyed the militia at any given distance from the field of
                                battle and could I have collected ammunition & magazine there was no making a post properly defensible as I
                                had not any intrenching tools, which I so long ago represented. We have lost only 8 pieces of Cannon in the action; baron
                                de Kalb having been obliged to leave the rest on the east side of Roanoke & at Hilsborough but most assuredly
                                the small arms are all gone for those that the enemy did not take are carried off by the militia. I mention this that
                                proper measures may be taken to supply more arms. It is a considerable consolation to my mind that I never made any
                                movement or took any considerable measure without the consent & approbation of all the genl
                                Officers & particularly in the night of the 15 Inst. after the first attack of the enemy they gave it their
                                unanimous opinion that there was no retreating with safety & that a Battle must be fought at all events.
                                Seized with a violent disorder occasioned by the fatigue I have undergone I must entreat the Indulgence of Congress for the
                                defects of this letter & have therefore sent col. Senf chief engineer & my aid de camp Maj. Magill to answer
                                any questions & clear up every doubt, that can be suggested to whom I beg to refer your excellency &
                                that honble body With Sentiments of the greatest regard and respect I am, Sir &c.
                            
                                (Signed) Horatio Gates.
                            
                        
                        
                    